Case: 19-60685     Document: 00515784808         Page: 1     Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 17, 2021
                                  No. 19-60685                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Melvin Grayer,

                                                           Plaintiff—Appellant,

                                       versus

   Zachary Couey, Officer; Harold Coulter, Doctor; Elaine
   Lege, Captain; Troy Peterson, Sheriff; Jane and John Does,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CV-316


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Melvin Grayer, Mississippi prisoner # 08710, # 406020, and # 433359,
   appeals the magistrate judge’s final judgment dismissing his 42 U.S.C. § 1983




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60685       Document: 00515784808           Page: 2     Date Filed: 03/17/2021




                                      No. 19-60685


   complaint. He has also filed motions for the appointment of counsel and a
   stay pending appeal.
          At the time Grayer filed his notice of appeal and moved for leave to
   proceed in forma pauperis (IFP) in this case, he had, on at least three prior
   occasions while he was incarcerated, brought an action or appeal in a court of
   the United States that was dismissed as frivolous, malicious, or for failure to
   state a claim upon which relief could be granted. See Grayer v. Filliyaw, 737
   F. App’x 215, 215-16 (5th Cir. 2018); Grayer v. Filliyaw, No. 3:16-CV-709
   (S.D. Miss. Aug. 22, 2017); Grayer v. GEO Corp. Office Grp., Inc., 602 F.
   App’x 213, 213-14 (5th Cir. 2015). He is therefore barred from proceeding
   IFP in any civil action or appeal filed while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   28 U.S.C. § 1915(g). There is no allegation, nor does the record reflect, that
   Grayer was under imminent danger of serious physical injury when he filed
   his notice of appeal or IFP motion. See id. Thus, the magistrate judge
   improvidently granted him leave to proceed IFP on appeal.
          Accordingly, Grayer’s IFP status is decertified and the appeal is
   dismissed. Grayer has 15 days from the date of this opinion to pay the full
   appellate filing fee to the clerk of the district court, should he wish to reinstate
   his appeal. His motions for the appointment of counsel and a stay pending
   appeal are denied.
          IFP DECERTIFIED; § 1915(g) BAR IMPOSED; MOTIONS
   DENIED; APPEAL DISMISSED.




                                            2